Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given by Taylor Meacham (Reg. No. 72176) per email communication on 05/11/2021 following a telephone interview on 05/10/2021.
The application has been amended as follows (on top of the latest amendments submitted by the
Applicant on 04/26/2021).
Claim Amendments:
Claim 15. A method, in a wireless device, for identifying system frame number (SFNs) that are used for wireless transmissions that use a broadcast channel (BCH) transmission time interval (TTI) wherein frequency hopping (FH) cycles (FHCs) are not aligned with a cycle of the SFNs (SFN cycle), the method comprising:
receiving FH information indicating how the FHC used for wireless transmissions relates to the SFN cycle; and
identifying an SFN timing for the wireless transmissions based on the FH information according to:
SFN = (thop ∙ Tdwell/10) mod SFN_cycle,
thop = (FHCN ∙ N), FHCN is an FHC number, Tdwell is a dwell time for each frequency, and N is the number of hops in the FHC.
Claim 18. The method of claim 15, wherein receiving the FH information comprises receiving an FHCN identifying the FHC to be used, and wherein the SFN timing is based on the FHCN.
Claim 20. The method of claim 18, wherein the FHCN is determined by pseudo-randomly deriving the FHC from a physical cell identity (PCID) and/or a network identifier (NetID) associated with a network node.
Claim 25. The method of claim 18, wherein the FHCN is received in a master information block (MIB).
Claim 41. A wireless device configured for identifying system frame numbers (SFNs) that are used for wireless transmissions that use a broadcast channel (BCH) transmission time interval (TTI) wherein frequency hopping cycles (FHCs) are not aligned with a cycle of the SFNs (SFN cycle), the wireless device comprising:
transceiver circuitry configured for communicating with network nodes in a wireless communication network; and
processing circuitry operatively associated with the transceiver circuitry and configured to:
receive frequency hopping (FH) information indicating how the FHC used for wireless transmissions relates to the SFN cycle; and
identify an SFN timing for the wireless transmissions based on the FH information according to:
SFN = (thop ∙ Tdwell/10) mod SFN_cycle,
hop = (FHCN ∙ N), FHCN is an FHC number, Tdwell is a dwell time for each frequency, and N is the number of hops in the FHC.
Claim 50. The wireless device of claim 41, wherein the FHCN is received in a master information block (MIB).
Claim 54. A non-transitory, computer-readable medium storing a computer program for identifying system frame numbers (SFNs) that are used for wireless transmissions that use a broadcast channel (BCH) transmission time interval (TTI) wherein frequency hopping (FH) cycles (FHCs) are not aligned with a cycle of the SFNs, the computer program comprising instructions that, when executed by a processing circuit of a wireless device
receive FH information indicating how the FHC used for wireless transmissions relates to the SFN cycle; and
identify an SFN timing for the wireless transmissions based on the FH information according to:
SFN = (thop ∙ Tdwell/10) mod SFN_cycle,
where thop = (FHCN ∙ N), FHCN is an FHC number, Tdwell is a dwell time for each frequency, and N is the number of hops in the FHC.
Reasons for Allowance
Claims 15-18, 20-26, 41-44, 46-52 and 54 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 15, this claim contains the following underlined features which, when
combined with other features of the claim, prior art of record failed to anticipate or render
obvious at the time of instant invention was filed:

receiving FH information indicating how the FHC used for wireless transmissions relates to the SFN cycle; and
identifying an SFN timing for the wireless transmissions based on the FH information according to:
SFN = (thop ∙ Tdwell/10) mod SFN_cycle,
where thop = (FHCN ∙ N), FHCN is an FHC number, Tdwell is a dwell time for each frequency, and N is the number of hops in the FHC.
Note that the closest prior art Yerramalli et al. (US 20180343676, Provisional Application 62/511184, henceforth “Yerramalli1”) discloses methods, systems, and devices for wireless communications. In some wireless systems utilizing shared radio frequency spectrum bands, base stations may operate in different listen before talk (LBT) modes. For example, a base station may operate in an LBT enabled mode or a non-LBT enabled mode. A UE may perform system acquisition with the base station based on receiving acquisition signals from the base station. These acquisition signals may depend on the LBT mode of the base station. For example, the frame timing and number of subframes for the acquisition signals may be based on the LBT mode of the base station. In some cases, a base station may adaptively switch LBT modes, and the UE may re-synchronize with the base station based on an LBT configuration period or a paging message from the base station. In particular, Yerramalli1 fails to disclose or render obvious “ SFN = (thop ∙ Tdwell/10) mod SFN_cycle,
where thop = (FHCN ∙ N), FHCN is an FHC number, Tdwell is a dwell time for each frequency, and N is the number of hops in the FHC.”

Regarding claims 41 and 54, these claims contain similar features as recited in claim
15, thus is allowed for the same reason as stated above.
Regarding claims 16-18, 20-26, 42-44 and 46-52, these claims depend from claim 15 and 41 respectively, thus are allowed for the same reason stated above for claim 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MOHAMMED MONZUR MURSHID whose telephone number
is (313)446-6560. The examiner can normally be reached on Monday-Friday 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Andrew Lai can be reached on 571-272-9741. The fax phone number for the organization where
this application or proceeding is assigned is 571-273-8300.

Information Retrieval (PAIR) system. Status information for published applications may be
obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to
the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
free). If you would like assistance from a USPTO Customer Service Representative or access to
the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.
/M.M.M./
Examiner, Art Unit 2411
/JAE Y LEE/Primary Examiner, Art Unit 2466